NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted January 19, 2016* 
                                 Decided January 20, 2016 
                                               
                                           Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 15‐2814 
 
TYRONE HURT,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of 
                                                  Indiana, Indianapolis Division. 
      v.                                           
                                                  No. 1:15‐cv‐01054‐WTL‐TAB 
FERGUSON, MISSOURI, et al.,                        
      Defendants‐Appellees.                       William T. Lawrence, 
                                                  Judge. 
 
                                         O R D E R 

        Tyrone Hurt, a resident of Washington, D.C., is a serial filer of frivolous and 
indecipherable lawsuits. In this latest illegible complaint, Hurt has sued a swath of 
defendants, including the cities of Ferguson, Missouri; Cleveland, Ohio; and Baltimore, 
Maryland; “forty‐seven (47) states”; the federal government; and “all law enforcement 
officials within this nation.” The district court screened Hurt’s complaint under 28 U.S.C. 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See Fed. R. App. 
P. 34(a)(2). 
No. 15‐2814                                                                           Page 2 
 
§ 1915(e)(2) and dismissed the case as frivolous. After noting that Hurt previously had 
filed eight other frivolous suits in the Southern District of Indiana and been warned that 
further frivolous filings risked sanctions, the court imposed a bar prohibiting Hurt from 
filing any new cases in the district without prepaying the filing fee. The district court 
noted that other courts had also imposed filing restrictions on Hurt. See, e.g., Hurt v. Soc. 
Sec. Admin., 544 F.3d 308, 311 (D.C. Cir. 2008); Hurt v. United States, 2013 WL 6489951 
(D. Mass. Dec. 5, 2013). 

       This appeal is frivolous. We agree with the district court’s dismissal in this case 
and think the imposition of sanctions against Hurt was proper. In addition to the eight 
frivolous lawsuits filed in the Southern District of Indiana, Hurt also has filed two suits 
in the Western District of Wisconsin and ten appeals to this court.1  We now order Hurt 
to show cause within 14 days why the court should not impose sanctions under Federal 
Rule of Appellate Procedure 38 for filing a frivolous appeal. Possible sanctions include 
revocation of Hurt’s IFP status, a fine, and an order under Support Sys. Int’l., Inc. v. Mack, 
45 F.3d 185 (7th Cir. 1995), barring Hurt from filing any other litigation in this circuit 
until he has paid all the fees he owes to the district courts in this circuit and to us. 

                                                                                 AFFIRMED 

                                                 
            1  See Hurt v. Germany, No. 1:15‐cv‐00939‐JMS‐DKL (S.D. Ind. June 17, 2015); Hurt 

v. City of Chicago, No. 1:15‐cv‐00623‐RLY‐DML (S.D. Ind. May 12, 2015), appeal dismissed 
No. 15‐2487 (7th Cir. Oct. 29, 2015); Hurt v. U.S. House of Representatives, 
No. 1:14‐cv‐01847‐JMS‐DKL (S.D. Ind. Jan. 27, 2015), appeal dismissed No. 15‐1673 
(7th Cir. Aug. 14, 2015); Hurt v. Tuskegee Airmen, No. 1:14‐cv‐01866‐LJM‐TAB (S.D. Ind. 
Dec. 16, 2014); Hurt v. Soc. Sec. Admin., No. 1:14‐cv‐02015‐WTL‐TAB (S.D. Ind. Dec. 11, 
2014); Hurt v. Unknown, No. 1:14‐cv‐02016‐TWP‐DKL (S.D. Ind. Dec. 11, 2014), appeals 
dismissed, Nos. 15‐1707 (7th Cir. June 22, 2015), 15‐2268 (7th Cir. Aug. 7, 2015); Hurt v. 
United States, No. 1:14‐cv‐01846‐TWP‐DKL (S.D. Ind. Dec. 9, 2014), appeal dismissed, 
No. 15‐1916 (7th Cir. Aug. 7, 2015); Hunt v. Hinson, No. 1:14‐cv‐01781‐TWP‐TAB 
(S.D. Ind. Nov. 5, 2014), appeals dismissed Hurt v. Hinson, Nos. 14‐3561 (7th Cir. Jan. 22, 
2015), 15‐1667 (7th Cir. June 22, 2015), 15‐1668 (7th Cir. June 22, 2015) (docketed in the 
district court under the name “Tyrone Hunt”); Hurt v. D.C. Gov’t, No. 3:13‐cv‐00033‐bbc 
(W.D. Wis. Feb. 15, 2013), summarily aff’d No. 13‐1413 (7th Cir. Apr. 5, 2013); Hurt v. Paige, 
No. 3:12‐cv‐00939‐bbc (W.D. Wis. Feb. 15, 2013), summarily aff’d No. 13‐1412 (7th Cir. 
Apr. 5, 2013). Hurt’s frivolous filings are hardly limited to the Seventh Circuit. See Hurt 
v. Encinia, 2015 WL 6674820, at *3 (S.D. Tex. Oct. 30, 2015) (counting 468 civil actions filed 
by Hurt in district courts across the country since 1985).